ROSENN, Circuit Judge,
concurring and dissenting.
I join in the majority opinion except with respect to the issue of front pay (Parts V.B and VII).
I respectfully dissent from the majority’s conclusion that the district court abused its discretion in denying the class front pay. Initially, the district court observed that the economic status of defendant’s industry would, in all likelihood, preclude it from hiring again until 1991. The court proceeded to reject the class’ request for two years *1536mitigated front pay, asserting that plaintiffs had simply failed to introduce sufficient evidence to support their award. It concluded that plaintiffs’ estimate is “sheer guesswork and would require this court to speculate wildly.”
Relying upon our decisions in Maxfield v. Sinclair Int’l, 766 F.2d 788 (3d Cir.1985), and Goss v. Exxon Office Systems Co., 747 F.2d 885 (3d Cir.1984), the majority holds that the district court’s decision constituted an abuse of discretion. Observing that front pay awards inevitably implicate predictions about the future, and thát a wrongdoing defendant should bear the risk of uncertainty, the majority concludes that the district court should have awarded the class “mitigated wages for two years following the judgment of liability.” I disagree.
Front pay represents another of the “make-whole” remedies available to redress the effects of past discrimination. An award of front pay compensates an injured party for the period required to reestablish his or her rightful place in the job market. Goss, 747 F.2d at 885. Typically, courts resort to awards of future lost earnings only when the traditional equitable remedy of reinstatement is unavailable. Maxfield, 766 F.2d at 796. Some of the factors which district courts have employed to alleviate the speculative nature of future damage awards include: an employee’s duty to mitigate, the availability of employment opportunities, the period within which one by reasonable efforts may be reemployed, the employee’s work and life expectancy, discount tables determining the present value of future damages, and other factors that are pertinent to prospective damage awards. Koyen v. Consolidated Edison Co., 560 F.Supp. 1161, 1168-69 (S.D.N.Y.1983). As the majority appropriately notes, the decision to award front pay rests in the sound discretion of the trial court. Dillon v. Coles, 746 F.2d 998, 1006 (3d Cir.1984).
Where a district court has articulated a sound and principled justification for either awarding or denying front pay, we have repeatedly affirmed its decision. See Goss, 747 F.2d at 890; Maxfield, 766 F.2d at 796; Dillon, 746 F.2d at 1006; and Berndt v. Kaiser Aluminum and Chemical Sales, Inc., 789 F.2d 253, 261 (3d Cir.1986). In the present case, the district court, in the sound exercise of its discretion, evaluated the dearth of evidence introduced by the class in support of its front pay request, and concluded that such an award was unwarranted. The majority points to no error in the district court’s consideration of the relevant evidence, but concludes merely that “an award reflecting mitigated wages for two years ... appears ... a reasonable compromise.” In my view, the majority is simply substituting its judgment for that of the district court. I do not believe that the majority’s holding is consistent with the abuse of discretion standard.
Moreover, the majority’s observation that front pay awards are inevitably speculative cannot be employed to circumscribe the exercise of a district court’s discretion. Courts have commented upon the speculative nature of front pay awards mainly to counter arguments in favor of their per se exclusion. See Koyen, 560 F.Supp. at 1168. Recognizing the inherent uncertainty of future damage awards, this court has nonetheless affirmed holdings which have denied them. See Goss, 747 F.2d at 890.
Accordingly, I would affirm the judgment of the district court with respect to front pay.